DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-3, 5, 8, 10, 12-13, 23, 25, 29, 37, 40, 45, 48, 76, 89-90 and 103 as filed on 17 November 2020 were examined and rejected in an Office action mailed on 30 June 2021. Applicant responded on 29 October 2021 cancelling claims 2, 8, 10, 12-13,
37, 40, 89 and adding claims 119-133.  
Claims 1, 3, 5, 23, 25, 29, 45, 48, 49, 76, 90, 103 and 119-133 were examined and rejected in an Office action mailed 10 February 2022.  Applicant responded on 10 June 2022.  An interview was conducted on 13 July 2022.  Applicant filed a supplemental amendment on 24 August 2022, adding claim 134.  
Claims 1, 3, 5, 23, 25, 29, 45, 48-49, 76, 90, 103, 119, 121-124, and 126-134 are examined herein 

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Paragraph 0074 of the specification references a PCT publication and seeks to incorporate it by reference.  The MPEP does not allow incorporation by reference of a PCT publication with regard to essential matter.  Also, it is not listed in the IDS.
The PCT publication number appears again on the same page.

Withdrawal of Objections and Rejections
3.	The rejection of claims 1, 29, 49, 133 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding use of “GRF4 is withdrawn in view of Applicant’s amendments to the claims that ties  the term to a SEQ ID NO.
4.	The rejection of claims 90 and 103 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims.
5.	The rejection of claims 124 and 133 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the use of “microRNA” is withdrawn in view of Applicant’s amendments to the claims that now require SEQ ID NO:45.
6.	The rejection of claims 1, 29, 120, 125 and 131-133 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite regarding the use of the word “defined” is withdrawn in view of Applicant’s amendments to the claims.
use of “GRF4 is withdrawn in view of Applicant’s amendments to the claims that ties  the term to a SEQ ID NO.
7.	The rejection of claims 1, 76, and 131-133 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because they used the word “functional” without describing and associating a structure is withdrawn in view of Applicant’s amendments to the claims.
8.	It is noted that although many of the claims use the term “homolog” that homolog is now defined in relation to a sequence.  Therefore that aspect of the rejection is now withdrawn (p. 6, bottom).  However, see the new rejection of new claim 134.
9.	The rejection of claim 76 regarding the use of the word preferably is withdrawn in view of Applicant’s amendments to the claims.
10.	Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.


Claim Objections
11.	Claims 1 and 23 are  objected to because of the following informalities.

Claim 1 is objected to because of the following informality.  Claim 1 is objected to because it refers to a control plant without defining the control plant.  Although a reasonable interpretation of “a control plant” would be a plant that does not comprise the introduced construct, give the vast scope of the claim, including variants of 11 different amino acid sequences, and several phenotypes, argues against this interpretation.
For example, please amend the claims to specify that the plant used as a control does not have the required mutation (lines -7) or the nucleic acid construct (lines 18-19).

Claim 23 is objected to because it does not substantially reduce the scope of the claimed invention.  It is not rejected under 35112(d) because it excludes ‘normal’ nitrogen conditions but that, upon further consideration is a very low bar.  Applicant is not required to ament the claim in response.

Appropriate correction is requested.


35 USC § 112(b)-Based Claim Rejections 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 1, 3, 5, 23, 25, 29, 45, 48-49, 76, 119, 121-124, and 126-134 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 134 is rejected under 35 USC 112(b) for several reasons.
In several places the claim uses the term "homologous" to set forth the scope of the claim but without establishing how to determine what is homologous.  E.g., p. 22 of claims, l. 9.  
Several claims tie “homologue” to a sequence variant.  Claim 134 does not.
Furthermore, Applicant holds out SEQ ID NO:7, for example, as a promoter.  E.g., claim 1, l. 10.  A promoter is generally accepted as meaning a region that controls expression of a gene by binding transcription factors and initiating transcription of a gene.  For example, Potenza et al. (2004 (Potenza et al. (2004) In Vitro Cell. Dev. Biol Plant 40:1–22).  There are numerous ATGs in SEQ ID NO:7.  It is undefined and indefinite as to which is “the GRF4 start codon.”
In claim 134, however, in lines 7-9, the claim refers to so-called “start codon” at positions near the 5-prime end of the “promoter, for example, “position 60.”   So what is SEQ ID NO:7?  A 5-prime UTR?  If so, then that raises questions of indefiniteness in the entire claim set.  All claims are included in this aspect of the rejection under 112(b).
Furthermore, the 60th residue of SEQ ID NO:7 is a T.  The sequence in the vicinity is tcttcgatctc (position 60 capitalized and underlined.  No ATG is present.
Analysis of the recited start codons in claim 134 is not continued.  
All claims except 90 and 103 are included in this rejection because the claim calls into question what is meant by a “promoter.”

Claims 29, 119 and 123 are rejected because they recite the limitation "GRF" or “”GRF4” to identify an item such as a polypeptide or a structure such as a start codon.
Applicant discusses the term in the specification at the top of page 18. Spec. p 18.  However, there is nothing to indicate that this is an exclusive definition. Reviewing the next three definitions on the same page, they include language such as "as used herein" (line 10) and "[f]or the purposes of this invention (line 30). Such language is lacking in the definition of GRF.  Therefore Applicant does not explicitly define the term in the specification. Applicant teaches several GRFs.
Additionally, the term in question lacks a general art-accepted meaning. Clynen et al. uses the term to refer to another, unrelated protein - growth hormone-releasing factor. Clynen et al., Gen Comp Endocrinol (2004) 139:173-78.
Furthermore, the meaning of this term could arbitrarily change to designate something different during the approximately 20-year lifetime of a patent. Thus, an artisan's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970). 
Additionally, in some places in the claims Applicant refers to, e.g. a GRF start codon. Given the plurality of GRFs taught by Applicant, this raises an additional level of indefiniteness.  Casual inspection of SEQ ID NO:7 reveals numerous ATGs.  Which is “the GRF4 start codon”?
Dependent claims are included in this rejection because none provide limitations obviating this rejection and in some instances use the same indefinite terminology.

Claim 76 is rejected because it is missing steps.  It recites “detecting in the plant or plant germplasm at least one polymorphism.”  That, however, especially given the scope the claimed genera, can be accomplished by, e.g., reading Sun et al.  The claim also does not require measuring a difference in “nitrogen uptake and/or nitrogen assimilation and/or nitrogen use efficiency“ or indeed that the plant has one of the several recited phenotypes.

Claim 121 is rejected under 35 USC 112(b) because it uses the term "homologous" to set forth the scope of the claim but without establishing how to determine what is homologous or relating it to a sequence.  

Dependent claim 3 is rejected because it adds increased grain yield and carbon assimilation without any reference to a control plant.  A control plant is required by the base claim, but not in reference to the new phenotypes.

Dependent claims, and as discussed above, in some cases base claims, are included in this rejection because they fail to provide limitations obviating these rejections.

Applicant’s Arguments & Response
Applicant argues against the rejection.  Response, pp. 25-27.  Through near the end of page 26, above where Applicant begins to discuss e.g. “homologous,” the arguments are no longer relevant to the rejections since the rejections were changed in response to Applicant’s amendments to the claims.
Applicant alleges that one of skill in the art can determine the level of homology.   Response, p. 26, near bottom.  On page 27, Applicant points to the claim amendments.
In response, many of the claims were amended to tie the homolog to specific sequences.  In those claims, that aspect of the rejection is withdrawn in view of Applicant’s amendments to the claims.  The term is still used, however, without reference to a sequence in the claims recited above.  Therefore Applicant’s argument is not on point with respect to those claims.  Applicant fails to persuade.  

35 USC § 112(a) based Claim Rejections under the written description requirement 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1, 3, 5, 23, 25, 29, 45, 48-49, 76, 119, 121-124, and 126-134 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a method for increasing nitrogen uptake and/or nitrogen assimilation and/or nitrogen use efficiency in a plant (ll. 1-2).  The method comprises introducing and expressing in the plant a nucleic acid construct (ll. 19-19).  This construct encodes SEQ ID NO:3 or a variant thereof.  A variant is defined as 905 sequence-identical to SEQ ID NO:3 or one of the variants recited in line 25 of the claim.  The claim requires as a property an increase of one of three properties by 5% relative to a control plant but without any definition of what a control plant is.  The claim does not require selecting for one of those properties.  There is no correlation between the selection step and the increase of 5% the increase of 5% is recited as a consequential property of expressing one of the vast genus of claimed polypeptides.
The genera claimed by claim 1 include the amino acid sequence SEQ ID NO:3 as well as 90% sequence identical variants.  It includes SEQ ID NO:7 or SEQ ID NO:8 as promoters or variants thereof.  It also recites several additional SEQ ID NOs at the end of page 2 and includes variants thereof additionally.
A benefit in nitrogen metabolism is also claimed.
The other independent claims, 29, 49, 76, 90, 103 and 131-134 also read on the vast genera similar to that of claim 1 set forth above. 
Several claims are rejected under 35 USC 112(b) either directly or as dependent claims.  The uncertainty of the metes and bounds of those claims effectively adds to the interpreted scope of the claimed invention.  
Applicant claims various large genera.  Applicant fails to describe a representative number of species in comparison to the claimed genus.
As an example, SEQ ID NO:3, for example, is 394 amino acids in length.  
If the first approximately 90% amino acids were held constant, and the remaining 39 (approximately 10%) were varied, this would result in 3920 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
In contrast, the protein art describes that minor changes to a polypeptide's sequence can abolish activity.  
For example, Rhoads et al. describes that mutation of Cys-128 to Ala in an Arabidopsis alternative oxidase caused a pronounced overall increase in enzyme activity relative to the wild-type in the presence or absence of pyruvate (page 30753 Figure 3), whereas mutation of Cys-78 to Ala in the same Arabidopsis alternative oxidase resulted in a minimally active enzyme that showed no response to added pyruvate.  Rhoads et al., J Biol Chem 273(46):30750-56 (1998), p. 30753 Fig. 3.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 39 amino acids in SEQ ID NO:3 has a high likelihood of inactivating the protein when expressed transgenically.
Applicant claims various large genera.  Applicant fails to describe a representative number of species in comparison to the claimed genus.
In contrast to the vast scope claimed, Applicant provides limited description.  For example, page 69 only provides a single transgenic expression example.
Furthermore, the “other” amino acid sequences, “SEQ ID NOs: 12, 15, 18, 21, 24, 27, 30, 33, 36 and 39”, share a limited amount of sequence identity to, e.g. SEQ ID NO:3.  For example, SEQ ID NO:33 is only 33% sequence identical.  See alignment below.
The scope of the claimed genera is thus truly vast.
Furthermore, SEQ ID NO:3 is being expressed in a non-native host.
In the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of SEQ ID NO:168, but not defining why such overexpression brings about enhanced yield.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity, and thus which amino acids of the polypeptide could be modified and retain activity in the instant invention.  
Applicant describes numerous species, but not in working examples.  Although the number of species arguably expands the scope of the allowable genera under the written description requirement, but claiming variants of what are effectively variants, the claimed genera are not adequately described.  
A similar analysis can be applied to the promoter genera.  See, for example, the analysis on page 11 of the Office action posted on 10 February 2022, which is incorporated by reference here.
Therefore one skilled in the art would not be able to envision the claimed genera encompassed by the scope of the claims that would also be active in the instant invention.
Therefore Applicant has not demonstrated to one skilled in the art possession of the genus as broadly claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the broadly claimed invention at the time of filing.  
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Several dependent claims, for example, 5 and 124 and 126 are included because they don’t overcome the limitation of the base claim and/or are rejected under 35 USC 112(b).

US-16-969-656A-33
; Sequence 33, Application US/16969656A
; Publication No. US20210071191A1
; GENERAL INFORMATION
;  APPLICANT: Marks & Clerk LLP
;  APPLICANT:Williams, Andrea
;  TITLE OF INVENTION: Methods of increasing nutrient use efficiency
;  FILE REFERENCE: PC928447USB
;  CURRENT APPLICATION NUMBER: US/16/969,656A
;  CURRENT FILING DATE: 2020-11-17
;  PRIOR APPLICATION NUMBER: PCT/CN2018/076831
;  PRIOR FILING DATE: 2018-02-14
;  NUMBER OF SEQ ID NOS: 205
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 33
;  LENGTH: 341
;  TYPE: PRT
;  ORGANISM: Glycine max
US-16-969-656A-33

  Query Match             33.5%;  Score 690;  DB 7;  Length 341;
  Best Local Similarity   43.7%;  
  Matches  156;  Conservative   47;  Mismatches   82;  Indels   72;  Gaps   11;

Qy         64 PFTAAQYEELEQQALIYKYLVAGVPVPPDLVLPIRRGLD---SLAARFYNHPALGYGPYF 120
              ||| :|::||| ||||:||::||:||| ||| ||:       ||:  |::|| | |  ::
Db         25 PFTVSQWQELEHQALIFKYMLAGLPVPLDLVFPIQNSFHSTISLSHAFFHHPTLSYCSFY 84

Qy        121 GKKLDPEPGRCRRTDGKKWRCSKEAAPDSKYCERHMHRGRNRSRKPVETQLVAQSQPPSS 180
              |||:||||||||||||||||||||| ||||||||||||||||||||||:| :  |   |:
Db         85 GKKVDPEPGRCRRTDGKKWRCSKEAYPDSKYCERHMHRGRNRSRKPVESQTMTHSS--ST 142

Qy        181 VVGSAAAPLAAASNGS-SFQNHSLYPAIA GSNGGGGGRNMPSSFGSALG-------SQLH 232
              |        : || |: :||| |                  ::||:  |       :  |
Db        143 VTSLTVTGGSGASKGTVNFQNLS-----------------TNTFGNLQGTDSGTDHTNYH 185

Qy        233 MDNAAPYAAVGGGTGKDLRYT---------------AYGTRSLADEQSQLITEAINTSIE 277
              :| : |||       |: ||                | |:  :   :|||         |
Db        186 LD-SIPYAI----PSKEYRYVQGLKSEGGEHCFFSEASGSNKVLQMESQL---------E 231

Qy        278 NPWRLLPSQNSPFPLSSYSQLWALSDLGQNTPSSLSKVQRQPLSFFGNDYAAVDSVKQEN 337
              | | |: :: : |  |  |              ||        ||   :| : : ||:| 
Db        232 NTWPLMSTRVASFSTSKSSN------------DSLLHSDYPRHSFLSGEYVSGEHVKEEG 279

Qy        338 QTLRPFFDEWPKGRDSWSDLADENANLSSFSGTQLSISIPMASSDFSAASSRSTNGD 394
              | |||||:|||| |:||| | || :| ::|| ||||||||| ||:||| ||:| :|:
Db        280 QPLRPFFNEWPKSRESWSGLEDERSNQTAFSTTQLSISIPM-SSNFSATSSQSPHGE 335


Applicant’s Arguments & Response
Applicant argues against the rejection.  Response, p. 28-29.
With respect to Applicant’s arguments about microRNA binding sites, the undersigned agrees that they are adequately described.  
With regard to polypeptides and promoters, the claims now read on variants of variants.  Applicant’s claim amendments vastly expanded the scope of the claims.  Furtherfore, as set forth in this Office action, it is indefinite how a promoter is being claimed since some claims locate the “start codon” near the 5-prime end of the “promoter.”
Given the extremely low level of sequence identity between SEQ ID NO:3 and SEQ ID NO:33 (supra), is it indefinite that SEQ ID NO:33 is a homolog of SEQ ID NO:3.
Therefore Applicant’s argument fails to persuade.  
The undersigned is not stating that the genus of sequence variants at least 90% sequence identical to SEQ ID NO:3 is not described.  However the genera in the claims are vastly broader than that.

Claim Rejections - 35 USC § 112(a), scope of enablement
14.	Claims 1, 3, 5, 23, 25, 29, 45, 48-49, 76, 90, 103, 119, 121-124, and 126-134 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the embodiments taught by the specification such as the transgenic expression of SEQ ID NO:3, does not reasonably provide enablement the broad claimed genera.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The claims are set forth and/or addressed above in the written description rejection.  The claimed genera is also described above in the written description rejection.
Additionally, several claims are directly rejected under 35 USC 112(b) or are rejected as dependent claims or otherwise
Claims 90 and 103 read on what appears to be constructs for use in CRISPR-type techniques to modify the genome.  See, for example, Table 1 on page 39 of the specification.  Each claim recites a large number of SEQ ID NOs – and include.
Compared to the size of the genus claimed, Applicant describes very few embodiments – mainly just the transgenic expression of SEQ ID NO:3.  The transgenic expression of only SEQ ID NO:3 is not a representative number of species when compared to the size of the claimed genera.
In contrast to the vast genera claimed, Applicant provides very limited guidance.
Applicant teaches constructing a 9311-OsGRF4ngr2 isogenic line and found increased leaf and culm size as well as increased grain yield.  Id., p. 68.  Applicant teaches transgenic rice with increased nitrogen use/efficiency and yield.  Id.
The claimed invention is not enabled because the effect of expressing in a plant a, e.g. all variants and homologs of SEQ ID NO:3 is unpredictable.  The effect is unpredictable because polypeptides that are related to SEQ ID NO:2 cannot predictably provide the required beneficial phenotypes.  Extensive guidance would be required to enable the invention as broadly as claimed – such guidance is not provided.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use a variant of SEQ ID NO:3 to function within the instant invention.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual sequences can be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous variants of, e.g., SEQ ID NO:3 and/or SEQ ID NO:7 with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Additionally, claims 90 and 103 are drawn to what appears to be CRISPR constructs but the claim 103 only requires the target sequences and both include sequence variants  Applicant has not taught how to use the invention on claim 103 as a stand-alone invention.  The claimed constructs, sitting in a freezer, are of no real-world value.  Further, claim 90 includes a large number of variants and, given the sequence-specificity of the CRISPR method – one of its main strengths – not all of which will be active.  In any case, claim 90 does not recited any functional limitation.  Therefor Applicant provides minimal guidance with respect to claim 90.  Neither does claim 103.  
Neither claim is rejected under the written description requirement, because both represent abstract genera of nucleic acid sequences.  However, since neither claim associates a function, Applicant fails to teach how to use the full scope of the claimed invention.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Several dependent claims, for example, 5 and 124 and 126 are included because they don’t overcome the limitation of the base claim and/or are rejected under 35 USC 112(b).

Applicant’s Arguments & Response
Applicant argues against the rejection.  Response, p. 29-32.
In response, with the amendment filed in August, Applicant vastly increased the scope of the claims and raised several new issues of indefiniteness.  Given the current vast scope of the claims, Applicant fails to provide adequate guidance.
Regarding claims 90 and 103, Applicant argues about sequence identity.  Response, pp. 31-33.
The issue is not sequence identity in claims 90 and 103, the issue is that Applicant is abstractly claiming DNA sequences.  No function is required in the claims.  The two claims do not even mention CRSIPR.
Therefore Applicant’s arguments fail to persuade.  


35 USC § 103-based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1, 3, 23, 25, 49, 76, and 131-134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (2016) J lntegr Plant Biol 58(10):836-47 in view of Abad et al., US Patent Publication No. 2008/0148432 A 1,
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is drawn to a method for increasing nitrogen uptake and/or nitrogen assimilation and/or nitrogen use efficiency in a plant (ll. 1-2).  The method comprises introducing and expressing in the plant a nucleic acid construct (ll. 19-19).  This construct encodes SEQ ID NO:3 or a variant thereof.  A variant is defined as 905 sequence-identical to SEQ ID NO:3 or one of the variants recited in line 25 of the claim.  The claim requires as a property an increase of one of three properties by 5% relative to a control plant but without any definition of what a control plant is.  The claim does not require selecting for one of those properties.  There is no correlation between the selection step and the increase of 5% the increase of 5% is recited as a consequential property of expressing one of the vast genus of claimed polypeptides.
As seen with the alignment provided with the previous Office action, (pp. 20-21 ), Sun et al. teaches plants that transgenically express a GRF4 protein in rice. Sun et al., p. 837.  This protein falls within the scope of a claimed variant of SEQ ID NO:3. 
Sun et al.'s Figures 1 and 2 teach numerous increases in the plant parts. Sun et al., p. 838-39.  Since plant tissue has nitrogen, it is reasonable to interpret these larger plant parts as evidence of increased nitrogen metabolism and/or carbon assimilation.  For example, in Figure 2, (F), measuring “Thousand seed weight”, the (+) column shows an increase of over 5% comparted to the (-) column.  
In any case, in 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v TWi Pharm., Inc., 773 F.3d 1186, 1195, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014)).
This is confirmed by the MPEP § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best, 563 F.2d at 1255, 195 USPQ 433-34.  See also, MPEP § 2145(II) “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.”
In the instant application, Applicant does not teach any additional step, feature or structure that is required so that the claimed transgenic plant exhibits the phenotype increase required by e.g. claim 3.  According to the teachings of Applicant's specification, the property flows from creating a transgenic plant expressing instant SEQ ID NO:3 or a variant thereof.  Therefore, e.g. under the holding of In re Kubin, merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition.  
One of ordinary skill in the art would be motivated to follow the teachings of Sun et al. to create the transgenic plants taught by Sun e al.  The ordinary artisan would take advantage of the improved properties of the plants.  
Independent claim 49, as well as claims 131-134, are very similar in scope to claim 1, but requires “measuring nitrogen uptake and/or nitrogen assimilation and/or nitrogen use efficiency” and requires increase of at least 5% in one of the parameters.  The 5% increase is claimed as a property, not a measurement used during the selection.  Further, the limitations are taught by the above-cited Figure.
Dependent claim 3 adds increased grain yield and carbon assimilation without any reference to a control plant.  Dependent claim 23 requires low or high nitrogen conditions.  Dependent claim 25 recites various plant species, including rice.
Therefore claims 1, 3, 23, 25 and 49 131-134 are obvious.
Claim 76 is included in this rejection in part because it does not require any particular method of identifying the polymorphism.  See, rejection of this claim under 35 USC 112(b) supra.

Applicant’s Arguments & Response
Applicant argues against the rejection.  Response, p. 32-34.
Applicant points out that an aspect of nitrogen metabolism must be measured and that it must increase by 5%.
The rejection is modified in view of the claim amendments.  First, no particular means of measuring nitrogen metabolism.  The claim actually reads on three different aspects.  The Figure cited above shows a larger plant which thus has assimilated more nitrogen.  
Second, the 5% value does not feature in a method step and is merely claimed as a consequential property.  

Examiner’s Note:  Additionally, the 5% value is a low threshold.  The rejection is maintained without consideration of that.  A casual inspection of the figures suggest much higher values were obtained.




Conclusion
16.	No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663